DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 8 & 15, the Patent Board Decision dated 2/16/2022 reversed the Examiner and hence the following is allowable executing a virtual desktop client on a primary computing device, the virtual desktop client being configured to access the virtual desktop session with a virtual desktop hosted on a remote server over a network connection; establishing a web server on the primary computing device by the virtual desktop client, wherein the web server is configured to provide a web application for streaming pixel data of a graphical user interface (GUI) of the virtual desktop session to a requesting computing device; detecting input indicating that the virtual desktop session is to be extended with a secondary computing device that is used as an additional monitor for the virtual desktop session; displaying an encoded image on the primary computing device by the virtual desktop client, wherein the encoded image is encoded with information identifying the web server established by the virtual desktop client on the primary computing device; receiving at the primary computing device a request from the secondary computing device to access the virtual desktop, wherein the request is transmitted by the web application that is launched on a web browser of the secondary computing device in response to the secondary computing device scanning the encoded image displayed by the virtual desktop client; configuring the virtual desktop to produce the GUI of the virtual desktop session on a first monitor corresponding to the primary computing device and on a second monitor corresponding to the secondary computing device; and streaming pixel data of the second monitor of the GUI of the virtual desktop session to the secondary computing device over a web connection established between the web browser of the secondary computing device and the web server operating on the primary computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
Patent Board Decision dated 2/16/2022 reversed the Examiner and therefore the current application is allowable. Examiner is correcting the content of the allowable independent claims that is deemed allowable as of the date of Patent Board Decision.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179